Case 1:21-mj-0O0505-GMH Document5 Filed 06/29/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
v. )

) Case: 1:21-mj-00505

Darrell Alan Youngers ) Assigned To : Harvey, G. Michael
) Assign. Date : 6/28/2021
Description: COMPLAINT W/ ARREST WARRANT

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Darrell Alan Youngers >
who is accused of an offense or violation based on the following document filed with the court:

C1 Indictment [1 Superseding Indictment 1 Information © Superseding Information M Complaint
( Probation Violation Petition [ Supervised Release Violation Petition (Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;

18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;

40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building;

40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.

G

Digitally signed by G. Michael
Harvey
Date: 2021.06.28 11:01:29 -04'00°

 

Date: __06/28/2021

 

Issuing officer’s signature

City and state: Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

 

Return :
Zz.

This warrant was received on (date) (g : wy , and the person was arrested on (date) | LA 101
t

at (city and state)

KRUG Teas

si MeLauo\a\n TE

Printed name ay gd title

 

 

 

 

 

 

 
